         Case 19-50341-JKS     Doc 73     Filed 07/21/21   Page 1 of 2




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                          )    Chapter 11
                                                )
WOODBRIDGE GROUP OF COMPANIES, LLC,             )    Case No. 17-12560 (JKS)
et al.,                                         )    (Jointly Administered)
                                                )
___________________________________________ )
MICHAEL GOLDBERG, as Liquidating Trustee of     )    REQUEST FOR ORAL
the Woodbridge Liquidation Trust, successor in  )    ARGUMENT
interest to the estates of WOODBRIDGE GROUP     )
OF COMPANIES, LLC, et al.,                      )
                                                )
                                    Plaintiff,  )
                                                )
vs.                                             )
                                                )
Sylvan & Jeannette Jutte,                       )
Brian & Robin Korkus,                           )    A.P. No. 19-50309 (JKS)
Delton & Jean Christman,                        )    A.P. No. 19-50314 (JKS)
Floyd & Lavonne Davis,                          )    A.P. No. 19-50317 (JKS)
George & Charlene Iwahiro,                      )    A.P. No. 19-50319 (JKS)
Toomas & Pamela Heinmets,                       )    A.P. No. 19-50322 (JKS)
Janet V. Dues,                                  )    A.P. No. 19-50328 (JKS)
Dena Falkenstein,                               )    A.P. No. 19-50329 (JKS)
Judy Karen Goodin,                              )    A.P. No. 19-50330 (JKS)
Denis W. Hueth,                                 )    A.P. No. 19-50331 (JKS)
Christian Lester,                               )    A.P. No. 19-50332 (JKS)
Jane Marshall,                                  )    A.P. No. 19-50335 (JKS)
Laurence J. Nakasone,                           )    A.P. No. 19-50337 (JKS)
Blaine Phillips,                                )    A.P. No. 19-50338 (JKS)
Jeff Schuster,                                  )    A.P. No. 19-50341 (JKS)
Jennifer Tom,                                   )    A.P. No. 19-50342 (JKS)
Anita Bedoya & Mark Bedoya,                     )    A.P. No. 19- 50343 (JKS)
Anita Bedoya & Julian Duran,                    )    A.P. No. 19-50344 (JKS)
Ronald Cole,                                    )    A.P. No. 19-50346 (JKS)
Ronald Draper,                                  )    A.P. No. 19-50347 (JKS)
Lawrence J. Paynter,                            )    A.P. No. 19-50351 (JKS)
Nannette Tibbitts,                              )    A.P. No. 19-50353 (JKS)
Clayton Nakasone,                               )    A.P. No. 19-50832 (JKS)
                                    Defendants. )
___________________________________________




                                      1
           Case 19-50341-JKS         Doc 73      Filed 07/21/21    Page 2 of 2




                        REQUEST FOR ORAL ARGUMENT

       Pursuant to DEL. BANKR . L.R. 7007-3, the above-captioned defendants

(hereafter, the “Defendants”), by and through their undersigned counsel, respectfully

request oral argument on the Defendants’ Motion to Temporarily Stay the Prosecution of

Their Complaints Pending the Determination of Distributions to Class 3 Note Claimants

(the “Motion”) filed on May 10, 2021, in their respective, above-captioned adversary

proceedings. Defendants believe oral argument on the Motion, and related briefings

thereto, will provide an opportunity for the parties to respond to any questions the Court

may have with respect to the relief requested in the Motion and related briefings.


Dated: July 21, 2021                          LAW OFFICE OF CURTIS A. HEHN

                                              /s/ Curtis A. Hehn
                                              Curtis A. Hehn (Bar No. 4264)
                                              1007 N. Orange St., 4th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 757-3491
                                              Fax: (302) 397-2155
                                              Email: curtishehn@comcast.net

                                              Counsel for Defendants




                                             2
